A-6
_ “August 31 2015 INVOICE - Washington Free Beacon.docx”

 
INVOICE

Thomas B. Hofeller, Ph.D.
6701 Point Vista Circle
Raleigh, NC 27615
(703) 623-0764
TIN: XXX-XX-XXXX

August 31, 2015

Washington Free Beacon
1000 Wilson Boulevard
Suite 2600

Arlington, VA 22209

 

For Services rendered in production of an analysis of the effects of the
use of citizen voting age population in redistricting.

16 hours @ $300.00 $ 4,800.00
Discount per prior agreement $ 1,800.00
Total Due: $ 3,000.00

 

Thomas B. Hofeller
